COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     S-G Owners Association, Inc. v. Lurdes C. Sifuentes

Appellate case number:   01-17-00258-CV

Trial court case number: 1071865

Trial court:             Co Civil Ct at Law No 1 of Harris County

       Appellant’s motion for rehearing is DENIED. It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting for the Court


Date: December 21, 2018